Citation Nr: 0832249	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-32 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
bilateral flat feet with metatarsalgia.

2.  Entitlement for a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel





INTRODUCTION

The veteran had active service from November 1955 to November 
1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

In October 2007, the Board denied these claims, and the 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (hereinafter the Court).  In 
March 2008, the veteran and VA filed a Joint Motion for 
Remand.  A March 2008 Order of the Court granted the joint 
motion, vacating the Board's decision and remanding the case 
for readjudication in compliance with the terms of the joint 
motion.  The Board notes that the joint motion was written by 
R. Edward Bates for the veteran.  Mr. Bates is not accredited 
to practice before the Board.  A review of the record does 
not include any documentation appointing Mr. Bates as the 
veteran's representative, however; rather, the record only 
includes a VA Form 21-22 establishing the American Legion as 
the representative.  As the record also includes a "Written 
Brief Presentation" from the American Legion dating in 
August 2008, the Board finds that the American Legion is the 
veteran's representative and finds no prejudice from 
adjudicating the claims.  


FINDINGS OF FACT

1.  The symptomatology of the veteran's flat feet with 
metatarsalgia is adequately reflected by the current rating.  

2.  The veteran is service connected for 1 disability at 50 
percent, and there is insufficient evidence that the service-
connected flat feet with metatarsalgia renders the veteran 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
bilateral flat feet with metatarsalgia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).

2.  The criteria for a total disability evaluation based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In October 2003, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claims 
for an increased rating and TDIU.  The Board notes that the 
veteran was not specifically informed to submit medical or 
lay evidence demonstrating the effect a worsening of his 
bilateral foot disorder has on his employment and daily life. 
 The Board finds that no prejudice resulted, however, because 
the veteran was told to submit any evidence, to include his 
own statement, "describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by [his] disability," which would include 
any impact on the veteran's employment and daily life, and 
the veteran was provided notice of the requirements for TDIU, 
which explicitly include effect on employment.  Although the 
veteran was never provided notice of the effective date 
regulations, because the claims have been denied, any 
question as to the appropriate effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The specific rating criteria for evaluating the bilateral 
foot disability and how (based on what symptomatology) each 
rating percentage is assigned were provided to the veteran in 
the July 2004 Statement of the Case.  Although the veteran 
was not sent an independent letter providing notice of this 
information, the records indicates that no prejudice 
resulted.  The veteran had ample time to submit evidence and 
respond to the notice, and the evidence indicates that the 
veteran was able to effectively participate in the appeals 
process.  The evidence indicates that the veteran was fully 
aware of what was necessary to substantiate this claim.  VA 
has done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records and providing a VA examination.  
Consequently, the Board finds the claims can be adjudicated 
at this time.  

Increased Rating for Bilateral Foot Disorder

The veteran's bilateral flat feet with metatarsalgia is rated 
at 50 percent under Diagnostic Code (DC) 5276.  Disability 
evaluations are determined by the application of a schedule 
of ratings, which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  While the veteran's entire history 
is reviewed when assigning a disability evaluation, 38 C.F.R. 
§ 4.1, where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A relatively 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

A December 2003 VA examination record reports that the 
veteran uses a cane and wears special Velcro sandals, instead 
of "regular shoes."  Gait was unsteady.  The record reports 
the veteran's history of symptoms including pain, stiffness, 
and cramping of the toes.  The veteran denied flare-ups, but 
reported that he has constant symptomatology when he weight-
bears.  The veteran had calluses in the mid-ball area of the 
sole of the foot, the base on the lateral side of the foot, 
and the end of the second toe bilaterally.  The veteran 
reported that the calluses "peak" every 8 to 10 days, 
rendering him immobile when they peak.  All range of motion 
was painful.  The veteran reported that he walks on the sides 
of his feet due to the pain of the calluses.  It was very 
difficult for him to stand and walk.  The veteran could not 
squat or rise on his toes or heels and standing was 
difficult.  The Achilles tendons appeared aligned.  The 
longitudinal arch flattened so that the sole almost touched 
the floor bilaterally.  The foot, however, did not become 
convex, which the examiner believed was partially due to the 
veteran's inability to put full weight on the feet.  There 
was hallux valgus bilaterally.  After consideration of pain, 
fatigue, weakness, lack of endurance, incoordination, and as 
altered by repetition, the veteran could dorsiflex the left 
toes 12 degrees and the right toes 15 degrees.  Plantar 
flexion was 0 on both feet.  The examiner noted that there 
were degenerative changes to the first metatarsal joints in 
both feet.  

VA treatment records indicate that the veteran has his 
calluses shaved periodically.  See, e.g., March June, August, 
and September 2003 VA treatment records.  The records also 
show that the veteran has been diagnosed with peripheral 
neuropathy in his feet.  See November 2002 VA treatment 
record.  

50 percent is the maximum rating available under DC 5276 or 
any alternate rating criteria pertaining to the feet, so a 
higher rating is not available under the schedular criteria.  

Additionally, the Board concludes that extraschedular 
consideration is not warranted.  In a recent case, the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.  
If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.  

In this case, a rating has been assigned that contemplates 
the disability and symptomatology of each and every 
manifestation of the veteran's disability resulting from the 
bilateral pes planus with metatarsalgia.  There are no 
manifestations of the veteran's bilateral foot disability 
that have not been contemplated by the rating schedule and 
assigned an adequate evaluation based on evidence showing the 
symptomatology and/or disability.  Therefore, no referral for 
extraschedular consideration is required and no further 
analysis is in order.  

The Board has also considered whether a separate rating might 
be available.  The veteran has been diagnosed with and 
service connected for metatarsalgia, which is defined as pain 
in the forefoot in the region of the heads of the 
metatarsals.  See Stedman's Medical Dictionary, 27th edition, 
p. 1102.  The evidence clearly indicates that the veteran's 
foot pain, to include metatarsal pain, has already been 
considered in the assignment of the 50 percent rating under 
DC 5276, however.  To grant a separate rating for 
metatarsalgia would violate the law against pyramiding, which 
specifically states that the evaluation of the same 
manifestations under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2007).  Consequently, a separate rating is 
not permitted for the veteran's metatarsalgia.  

The veteran has also been diagnosed with peripheral 
neuropathy.  The medical evidence suggests that this 
condition is due to the veteran's diabetes mellitus, however, 
and there is no medical evidence indicative of a connection 
between the veteran's peripheral neuropathy and his service-
connected bilateral foot disorder.  In the absence of such 
findings, a separate rating is not available for peripheral 
neuropathy.  

Finally, a separate rating is also not warranted for hallux 
valgus or degenerative changes in the feet/toes.  The Board 
initially notes that service connection was specifically 
denied for hallux valgus in an unappealed January 1963 rating 
decision.  See also June 1985 and January 2004 Rating 
Decisions (veteran informed that service connection 
previously denied for hallux valgus).  Additionally, the 
Board notes that all impairment caused by the bunions and 
degenerative changes have already been considered in the 
assignment of the 50 percent rating under DC 5276.  Thus, 
like with the metatarsalgia, the assignment of a separate 
rating would result in impermissible pyramiding.  

In sum, the pain, tenderness, cramping, stiffness, and 
callusing of the feet and all functional impairment have 
already been considered in the current evaluation of the 
veteran's bilateral pes planus with metatarsalgia.  As the 
evidence does not include any findings distinct from yet 
still secondary to the veteran's bilateral flat feet with 
metatarsalgia for which a separate rating could be assigned, 
the Board finds that the veteran's claim must be denied.  

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service-connected disability alone is of sufficient severity 
to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Service connection is in effect with a rating of 50 percent 
for bilateral flat feet with metatarsalgia.  Because the 
veteran's rating has never reached 60 percent, TDIU is only 
available if the veteran has been rendered unemployable 
solely due to the service-connected disability regardless of 
the total rating percentage currently assigned.  In other 
words, TDIU is only available if an extraschedular rating is 
warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The evidence of record does not indicate that an 
extraschedular rating is warranted.  While the service-
connected bilateral flat feet with metatarsalgia causes some 
economic inadaptability, this is taken into account in the 
evaluation assigned, and the evidence of record includes no 
findings of unemployability due to flat feet with 
metatarsalgia.  Although the veteran has reported that he has 
not worked since 1984, there is no evidence that the 
veteran's lack of employment is due to his service-connected 
flat feet rather than one of his non-service connected 
disabilities, which include diabetes, peripheral neuropathy, 
low back pain, and cervical spine arthritis.  Additionally, 
the record shows that the veteran can walk, albeit painfully, 
and he can drive.  See, e.g., December 2003 statement, 
December 2003 VA examination record.  The evidence of record 
does not include evidence that would take the veteran's case 
outside the norm.  Accordingly, a total disability rating 
based upon individual unemployability due to a service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.


ORDER

A rating in excess of 50 percent for bilateral flat feet with 
metatarsalgia is denied.

TDIU is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


